DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4: The term “types” in claim 4 is a relative term which renders the claim indefinite. The term “types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to change the word to “components” or similar.
Regarding claim 6: The term “types” in claim 6 is a relative term which renders the claim indefinite. The term “types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 
Regarding claim 9: The term “types” in claim 9 is a relative term which renders the claim indefinite. The term “types” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is suggested to change the word to “components” or similar.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara et al. (WO 2016/129655 using US 2018/0171135 as the English language equivalent for the citations below).
Regarding claim 1: Kasahara et al. teaches a support attached resin film (para. 16) for an interlayer insulating layer (title) comprising the support (para. 16) and a resin composition layer formed on one side of the surface of the support (para. 16). The reference does not teach exposed particles on the one side surface. 
Regarding claim 2: Kasahara et al. teaches a support of polyethylene terephthalate and a thickness of 25-50 microns (para. 44).
Regarding claim 3: Kasahara et al. teaches the insulating layer contains a resin containing an epoxy resin (para. 21) and a cyanate resin (para. 29).
Regarding claim 4: Kasahara et al. teaches an inorganic filler (para. 36).
Regarding claim 6: Kasahara et al. teaches a dicyandiamide (para. 34).
Regarding claim 7: Kasahara et al. teaches the film has the interlayer insulating resin film containing the resin composition set forth above and an adhesive auxiliary layer (para. 59).
Regarding claim 8: Kasahara et al. teaches the adhesive auxiliary layer is made of a resin composition comprising an epoxy resin (para. 61) and a cyanate resin (para. 65).
Regarding claim 9: Kasahara et al. teaches the composition has an inorganic filler having a specific surface area of not less than 20 m2/g (para. 69). 
Regarding claim 12: Kasahara et al. teaches a multilayer printed wiring/circuit board using the interlayer insulating layer (para. 45).
Regarding claim 13: Kasahara et al. teaches an arithmetic mean (para. 140) surface roughness of less than 300 nm (table 2).
Regarding claim 14: Kasahara et al. teaches a multilayer printed wiring/circuit board using the interlayer insulating layer (para. 45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (WO 2016/129655 using US 2018/0171135 as the English language equivalent for the citations below) as applied to claim 4 set forth above and in view of Narahashi et al. (US 2010/0230382).
Regarding claim 5: Kasahara et al. teaches an epoxy resin in an amount of 5 to 30 parts by mass with respect to a solid content of 100 parts (para. 26), a cyanate resin 
Kasahara et al. does not teach an active ester curing agent in an amount of 2-30 parts by mass.  However, Narahashi et al. teaches a similar composition having 80 parts active ester out of 300.5 parts total solids (para. 207), which converts to 26 parts active ester out of 100 parts total solids.  Kasahara et al. and Narahashi et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy composition for circuit boards.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the active ester compound of Narahashi et al. in the composition of Kasahara et al. and would have been motivated to do so in view of heat resistance. 

Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara et al. (WO 2016/129655 using US 2018/0171135 as the English language equivalent for the citations below).
Regarding claim 10: Kasahara et al. teaches the support has a thickness of 10-150 microns (para. 44), the thickness of the interlayer insulating resin film is 5-70 microns (para. 57), and the thickness of the adhesive auxiliary layer is 1-15 microns (para. 82), which overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I). At the time of the invention a person having ordinary skill in 
Regarding claim 11: Kasahara et al. teaches an embodiment using the words “in the case of separating the support body” (para. 97), which teaches that there is also a case of not separating the support body to use it.  At the time of the invention a person having ordinary skill in the art would have found it obvious to not remove the support body and would have been motivated to do so since Kasahara et al. teaches it is optional to remove the support.
Regarding claim 15: Kasahara et al. taches thermal curing (para. 41) and that there is an embodiment using the words “in the case of separating the support body” (para. 97), which teaches that there is also a case of not separating the support body to use it.  At the time of the invention a person having ordinary skill in the art would have found it obvious to not remove the support body and would have been motivated to do so since Kasahara et al. teaches it is optional to remove the support.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/324,716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant requires a film comprising a support and a resin composition layer on one side of the support, and can have no particles exposed.  The copending application in claim 2 requires a film and a resin composition layer on a support. Exposed particles are not mentioned.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,645,804. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent requires a resin composition layer and a support layer. Exposed particles are not mentioned in claim 1.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,119,047. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 comprises an insulating film on a support.  Exposed particles are not mentioned.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767